DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0156614 (Bonifas hereinafter) in view of US 2005/0287007 (Leonhard hereinafter) and further in view of US 4447377 (Denton hereinafter).
Regarding claim 1, Bonifas teaches an HVAC compressor system (Figure 2 with ¶ 4 and 37 detailing an HVAC unit) that discloses the compressor being surrounding by a sound attenuating body (Cover 35 in Figure 2 shown as form fit to the compressor 12 and the compressor 35 being made of foam per ¶ 32).
Bonifas is silent with respect to the method of depositing a plurality of materials proximate an outer surface of the flexible protective cover, at least some of the plurality of materials being configured to chemically react to create a self-forming foam that abuts at least some of the compressor to thereby create the sound-attenuating structure around the compressor.
However, Leonhard teaches a method of forming a sound attenuating structure around a compressor (Figures 5-7 and ¶ 8-10) that discloses a compressor (Compressor Assembly 56); depositing a plurality of materials proximate an outer surface of the flexible protective cover, at least some of the plurality of materials being configured to chemically react to create a self-forming foam that abuts at least some of the compressor to thereby create the sound-attenuating structure around the compressor (¶ 51 details that the pre-assembled compressor body is placed into a mold then the foam is injected into the mold where the foam will surround the pump to form the sound attenuating body). The resultant combination would additionally teach that the after the compressor and foam body are removed from the mold, they would installed into the HVAC unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify he HVAC compressor and forming the sound attenuating body of Bonifas with the method taught in Leonhard to ensure the sound attenuating body is form fit to the compressor being used. 
Bonifas, per Leonhard, is silent with respect to covering the compressor in a flexible protective cover such that at least some of an inner surface of the flexible protective cover abuts the compressor.
However, Denton teaches a foam molding method with the desired component serving as the internal mold (Figures 1 and 2 with Column 1 Lines 38-44) that discloses placing a flexible protective cover such that at least some of an inner surface of the flexible protective cover abuts the internal body being molded around (Envelope 18 per Column 2 Lines 17-30 and Lines 51-62 detail the foam molding process). The resultant combination would place the equivalent envelope (18 of Denton) around the compressor body of Leonhard (56) such that Leonhard in view of Denton would teach the step of covering the compressor in a flexible protective cover such that at least some of an inner surface of the flexible protective cover abuts the compressor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exterior of the compressor body used as the mold of Bonifas/Leonhard with the flexible protective cover/envelope of Denton to allow for the compressor body to be protected from the foam while allowing for the foam to be removed from the compressor body if required while maintaining the structure of the foam.  
Regarding claim 2, Bonifas’ modified teachings are described above in claim 1 where the combination of Bonifas, Leonhard, and Danton would further disclose positioning a molding cover at least partially around the compressor such that the compressor and the flexible protective cover are located in a cavity formed at least in part by the molding cover (¶ 51 of Leonhard discloses the compressor being in a surrounding mold for the foam to be placed between the mold and the compressor), wherein depositing the plurality of materials comprises placing the plurality of materials into the cavity of the molding cover (Leonhard ¶ 51).
Regarding claim 3, Bonifas’ modified teachings are described above in claim 2 where the combination of Bonifas, Leonhard, and Danton would further disclose the molding cover includes an opening for placing the plurality of materials into the cavity of the molding cover (Inherent of Leonhard ¶ 51 for the foam to be placed into the cavity between the compressor and outer mold).
Regarding claim 4, Bonifas’ modified teachings are described above in claim 2 where the combination of Bonifas, Leonhard, and Danton would further disclose removing the molding cover from the compressor after creating the sound- attenuating structure around the compressor (¶ 51 of Leonhard and inherent to create the mold shown in both Leonhard and Bonifas).
Regarding claim 5, Bonifas’ modified teachings are described above in claim 1 where the combination of Bonifas, Leonhard, and Danton would further disclose that the self-forming foam is configured to expand, thereby pushing the flexible protective cover inwardly toward the compressor to reduce voids located between the flexible protective cover and the compressor (Evident of the expanding foam of Leonhard with the flexible envelope of Danton surrounding the compressor of Bonifas/Leonhard).
Regarding claim 6, Bonifas’ modified teachings are described above in claim 1 where the combination of Bonifas, Leonhard, and Danton would further disclose that the flexible protective cover is configured to separate the self-forming foam from the compressor (Per Danton, the envelope is between the foam and the internal body [tank] such that the combination would place the envelope of Danton between the foam and compressor body of Leonhard).
Regarding claim 7, Bonifas’ modified teachings are described above in claim 6 where the combination of Bonifas, Leonhard, and Danton would further disclose that the flexible protective cover is configured to enable the sound-attenuating structure to be removeable from the compressor (Per the combination of Bonifas showing the removable sound attenuating body 35 and the formation taught in Leonhard and Danton, the envelope of Danton would allow for the compressor to be removed from the foam sound attenuating body). 
Regarding claim 8, Bonifas’ modified teachings are described above in claim 1 where the combination of Bonifas, Leonhard, and Danton would further disclose forming an aperture in the self-forming foam to access a refrigerant port of the compressor (¶ 51 of Leonhard discloses the compressor being in a surrounding mold for the foam to be placed between the mold and the compressor, furthermore, Bonifas shows access points within their foam sound attenuating body as well).
Regarding claim 9, Bonifas’ modified teachings are described above in claim 1 where the combination of Bonifas, Leonhard, and Danton would further disclose attaching one or more pipes to one or more respective ports of the compressor before depositing at least some of the plurality of materials proximate the outer surface of the flexible protective cover (¶ 51 of Leonhard discloses the compressor being in a surrounding mold for the foam to be placed between the mold and the compressor). 
Regarding claim 10, Bonifas’ modified teachings are described above in claim 1 where the combination of Bonifas, Leonhard, and Danton would further disclose that the self-forming foam comprises a polyurethane foam (¶ 35 of Leonhard).
Regarding claim 12, Bonifas teaches an HVAC compressor system (Figure 2 with ¶ 4 and 37 detailing an HVAC unit) that discloses the compressor being surrounding by a sound attenuating body (Cover 35 in Figure 2 shown as form fit to the compressor 12 and the compressor 35 being made of foam per ¶ 32).
Bonifas is silent with respect to the method comprising: attaching each of one or more pipes to one or more respective ports of the compressor; and placing a plurality of reactive materials proximate an outer surface of the protective cover, the plurality of reactive materials being configured to chemically react together to form a self-forming foam inwardly toward the compressor, thereby creating the sound attenuator.
However, Leonhard teaches a method of forming a sound attenuating structure around a compressor (Figures 5-7 and ¶ 8-10) that discloses a method comprising: attaching each of one or more pipes to one or more respective ports of the compressor; and placing a plurality of reactive materials proximate an outer surface of the protective cover, the plurality of reactive materials being configured to chemically react together to form a self-forming foam inwardly toward the compressor, thereby creating the sound attenuator (¶ 51 details that the pre-assembled compressor body, including intake and vent lines due to the openings being formed, is placed into a mold then the foam is injected into the mold where the foam will surround the pump to form the sound attenuating body).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Bonifas, per Leonhard, is silent with respect to covering the compressor with a protective cover; and, the plurality of reactive materials being configured to chemically react together to form a self-forming foam that pushes the protective cover inwardly toward the compressor to reduce voids located between the protective cover and the compressor.
However, Denton teaches a foam molding method with the desired component serving as the internal mold (Figures 1 and 2 with Column 1 Lines 38-44) that discloses placing a flexible protective cover such that at least some of an inner surface of the flexible protective cover abuts the internal body being molded around (Envelope 18 per Column 2 Lines 17-30 and Lines 51-62 detail the foam molding process). The resultant combination would place the equivalent envelope (18 of Denton) around the compressor body of Leonhard (56) such that Leonhard in view of Denton would teach the step of covering the compressor with a protective cover; and, the plurality of reactive materials being configured to chemically react together to form a self-forming foam that pushes the protective cover inwardly toward the compressor to reduce voids located between the protective cover and the compressor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exterior of the compressor body used as the mold of Bonifas/Leonhard with the flexible protective cover/envelope of Denton to allow for the compressor body to be protected from the foam while allowing for the foam to be removed from the compressor body if required while maintaining the structure of the foam.
Regarding claim 13, Bonifas’ modified teachings are described above in claim 12 where the combination of Bonifas, Leonhard, and Danton would further disclose that the protective cover separates the self-forming foam from the compressor (Per Danton, the envelope is between the foam and the internal body [tank] such that the combination would place the envelope of Danton between the foam and compressor body of Leonhard).
Regarding claim 14, Bonifas’ modified teachings are described above in claim 12 where the combination of Bonifas, Leonhard, and Danton would further disclose that the protective cover is a flexible material (Danton Column 2 Lines 17-18 details the envelope being a plastic envelope and in Column 2 Lines 38-43 details that the envelope is soft enough to cut and flexible enough to fold into position along the top).
Regarding claim 15, Bonifas’ modified teachings are described above in claim 14 where the combination of Bonifas, Leonhard, and Danton would further disclose that the protective cover comprises a plastic (Danton Column 2 Lines 17-18).
Regarding claim 16, Bonifas’ modified teachings are described above in claim 12 where the combination of Bonifas, Leonhard, and Danton would further disclose positioning a molding cover at least partially around the compressor such that the compressor and the protective cover are located in a cavity formed at least in part by the molding cover (¶ 51 of Leonhard discloses the compressor being in a surrounding mold for the foam to be placed between the mold and the compressor), wherein placing the plurality of materials proximate the outer surface of the protective cover comprises placing the plurality of materials into the cavity of the molding cover (Leonhard ¶ 51)..
Regarding claim 17, Bonifas’ modified teachings are described above in claim 12 where the combination of Bonifas, Leonhard, and Danton would further disclose that the self-forming foam comprises a polyurethane foam (¶ 35 of Leonhard).
Regarding claim 18, Bonifas teaches an HVAC compressor system (Figure 2 with ¶ 4 and 37 detailing an HVAC unit) that discloses a compressor; and a sound-attenuating structure configured to attenuate a sound produced by the compressor (Cover 35 in Figure 2 shown as form fit to the compressor 12 and the compressor 35 being made of foam per ¶ 32). 
Bonifas is silent with respect to the sound-attenuating structure comprising: a self-forming foam formed around the compressor, the self-forming foam being formed by chemical reaction of a plurality of materials placed proximate an outside of the compressor, the plurality of materials being configured to chemically react to form the self-forming foam.
However, Leonhard teaches a method of forming a sound attenuating structure around a compressor (Figures 5-7 and ¶ 8-10) that discloses a compressor (Compressor Assembly 56); and a self-forming foam formed around the compressor, the self-forming foam being formed by chemical reaction of a plurality of materials placed proximate an outside of the compressor, the plurality of materials being configured to chemically react to form the self-forming foam (¶ 51 details that the pre-assembled compressor body is placed into a mold then the foam is injected into the mold where the foam will surround the pump to form the sound attenuating body). The resultant combination would additionally teach that the after the compressor and foam body are removed from the mold, they would installed into the HVAC unit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify he HVAC compressor and forming the sound attenuating body of Bonifas with the method taught in Leonhard to ensure the sound attenuating body is form fit to the compressor being used.
Bonifas, Per Leonhard, is silent with respect to the sound-attenuating structure comprising: a flexible protective cover covering the compressor; and wherein the flexible protective cover separates the self-forming foam from the compressor.
However, Denton teaches a foam molding method with the desired component serving as the internal mold (Figures 1 and 2 with Column 1 Lines 38-44) that discloses placing a flexible protective cover such that at least some of an inner surface of the flexible protective cover abuts the internal body being molded around (Envelope 18 per Column 2 Lines 17-30 and Lines 51-62 detail the foam molding process). The resultant combination would place the equivalent envelope (18 of Denton) around the compressor body of Leonhard (56) such that Leonhard in view of Denton would teach a flexible protective cover covering the compressor; and wherein the flexible protective cover separates the self-forming foam from the compressor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exterior of the compressor body used as the mold of Bonifas/Leonhard with the flexible protective cover/envelope of Denton to allow for the compressor body to be protected from the foam while allowing for the foam to be removed from the compressor body if required while maintaining the structure of the foam.
Regarding claim 19, Bonifas’ modified teachings are described above in claim 18 where the combination of Bonifas, Leonhard, and Danton would further disclose a refrigerant pipe is connected to a refrigerant port of the compressor via an aperture in the self-forming foam (¶ 51 of Leonhard discloses the compressor being in a surrounding mold for the foam to be placed between the mold and the compressor, furthermore, Bonifas shows access points within their foam sound attenuating body as well).
Regarding claim 20, Bonifas’ modified teachings are described above in claim 18 where the combination of Bonifas, Leonhard, and Danton would further disclose that the self-forming foam comprises a polyurethane foam (¶ 35 of Leonhard).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0156614 (Bonifas) in view of US 2005/0287007 (Leonhard) in view of US 4447377 (Denton) and further in view of US 20060/192033 (Dansizen hereinafter).
Regarding claim 11, Bonifas’ modified teachings are described above in claim 1 but are silent with respect to the plurality of materials includes tertiary amine and polymeric diphenylmethane diisocyanate.
However, Dansizen teaches a method of forming a self-forming foam (¶ 1) that discloses the use of tertiary amine and polymeric diphenylmethane diisocyanate (¶ 52 details the two part foam where Part A includes a polymeric diphenylmethane diisocyanate [MDI] and Part B includes a tertiary amine).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foam of Bonifas, per Leonhard, with the two part foam of Dansizen to allow for a more robust foam o be used while having a faster drying time and more temperature variations to be allowed per ¶ 12-13 of Dansizen. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746